DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 25 May 2022 in reference to application 16/406,312.  Claims 1-7, 10-16, 19-24 are pending and have been examined.  

Response to Amendment
The amendment filed 25 May 2022 has been accepted and considered in this office action.  Claims 1, 4, 10, 13, 19 have been amended, claims 8, 9, 17, and 18 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 25 May 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-16, 19-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, The closet prior art of record Tremblay et al. (US PAP 2015/0347375), teaches a method (abstract), in a data processing system comprising at least one processor and at least one memory, the at least one memory (0108, memory) comprising instructions that are executed by the at least one processor (0108, processor) to cause the at least one processor to be configured to implement an annotation mechanism allows users to annotate documents with annotations for processing by a cognitive medical system (abstract), the method comprising: 
receiving, by the annotation mechanism via a user interface associated with the annotation mechanism, a user selection of an electronic document for annotation by a user (0060, user may select a text sample to annotate); 
presenting, by the annotation mechanism, a set of annotations associated with a portion of the selected electronic document being annotated by the user as user selectable elements of the user interface (0064, provide list of candidate annotations); 
receiving, by the annotation mechanism via the user interface, a selection of one or more annotations in the predefined set of annotations to be associated with the selected portion of the selected electronic document (0064, receiving selections of annotations from the user); 
generating, by the annotation mechanism, an annotated electronic document using the annotated metadata (0064, generating the annotated text).
	However the prior art of record does not specifically teach the limitations of “determining, by the annotation mechanism, one or more domains associated with the selected electronic document from an analysis of metadata associated with the selected electronic document; 
retrieving, by the annotation mechanism, from an annotation set repository, a predefined set of annotations associated with each determined domain of the selected electronic document; and 
generating, by the annotation mechanism, annotation metadata associating the selected portion of the selected electronic document using the selected one or more annotations” when combined with each and every other limitation of the claim. Therefore claim 1 contains allowable subject matter.

Claims 10 and 19 contains similar limitations as claim 1 and therefore contains allowable subject matter as well.

Claims 2-7, 11-16, 12-24 depend on and further depend on claims 1, 10, and 19 and therefore contain allowable subject matter as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655